In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-2085
ROBERTO CABRERA-RUIZ,
                                                         Petitioner,
                                v.

MERRICK B. GARLAND,
Attorney General of the United States,
                                                        Respondent.
                    ____________________

               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A028-801-596
                    ____________________

      ARGUED JANUARY 7, 2022 — DECIDED JUNE 14, 2022
                 ____________________

   Before EASTERBROOK, ST. EVE, and KIRSCH, Circuit Judges.
    ST. EVE, Circuit Judge. Roberto Cabrera-Ruiz, a Mexican na-
tional, has a long history of entries into the United States, de-
portations after convictions for crimes of varying severity,
and subsequent reentries beginning the cycle anew. In 2018,
Drug Enforcement Administration (“DEA”) agents arrested
Cabrera-Ruiz for a suspected drug traﬃcking oﬀense.
2                                                 No. 21-2085

Cabrera-Ruiz pleaded guilty to illegal reentry instead and re-
ceived a time-served sentence. He now faces deportation.
    Cabrera-Ruiz applied for deferral of removal pursuant to
the Convention Against Torture. The immigration judge (“IJ”)
denied Cabrera-Ruiz relief, relying heavily on an adverse
credibility determination. The Board of Immigration Appeals
(“BIA”) dismissed Cabrera-Ruiz’s appeal. Because substantial
evidence supports the IJ’s and the BIA’s decisions, we deny
Cabrera-Ruiz’s petition for review.
                       I. Background
   Cabrera-Ruiz most recently reentered the United States in
2015 after spending seven years in Mexico following a 2008
deportation. On December 3, 2018, DEA agents arrested
Cabrera-Ruiz in Chicago, Illinois, with eight kilograms of co-
caine. Over the next two years, Cabrera-Ruiz made four in-
consistent statements regarding the drugs, his experiences
with Mexican cartels, and fear of return.
    Cabrera-Ruiz spoke with DEA agents shortly after his ar-
rest. He told the DEA agents he received the drugs through a
man named “Claudio” from Michoacán, Mexico. Cabrera-
Ruiz claimed he met Claudio in Mexico three or four months
prior. There, Claudio asked Cabrera-Ruiz to traﬃc cocaine.
The two used a nameless middleman.
    The next day, Cabrera-Ruiz interviewed with an Immigra-
tion and Customs Enforcement (“ICE”) agent. He told the ICE
agent he got the cocaine from someone he used to work with
in Ohio. Cabrera-Ruiz believed the man was linked to the La
Familia Michoacana drug cartel but did not know which car-
tel was running the current operation. Cabrera-Ruiz also ex-
plained his prior experience with organized crime. At a young
No. 21-2085                                                    3

age while living in California, Cabrera-Ruiz joined the
Sureños 13 gang and received gang tattoos. After his 2008 de-
portation to Mexico, Cabrera-Ruiz worked as a driver for La
Familia Michoacana. Starting in 2009, he drove for a diﬀerent
cartel, the Cártel de Jalisco Nueva Generación (“CJNG”).
Cabrera-Ruiz claimed he drove contraband in semi-trucks but
never knew what he was hauling. The ICE agent then asked
Cabrera-Ruiz if he feared persecution or torture if removed
from the United States:
   Do you have any fear of persecution or torture should
   you be removed from the United States? Maybe you
   think because of like political reasons, or maybe reli-
   gious reasons you’re going to be persecuted or tor-
   tured. If you do have such a fear, then you would go
   through what’s called the asylum process. While
   you’re in custody here, you would see an Asylum Of-
   ﬁcer and you can explain why you fear persecution or
   torture based on, you know, like a group of certain cat-
   egories. Like I said, some of them are religious reasons,
   political reasons. Things, there’s you know, a number
   of reasons you can claim that you fear persecution.
   That’s what the process is for. If you do have such a
   fear, then you would see an Asylum Oﬃcer here and
   you can explain your case to them and, and make the
   determination regarding that persecution or torture.
Cabrera-Ruiz answered with one word: “No.”
    Over a year later, on March 18, 2020, Cabrera-Ruiz inter-
viewed with an asylum oﬃcer and shared his fear of return
for the ﬁrst time. He told the asylum oﬃcer that he began
working as a driver for the CJNG in 2010. Cabrera-Ruiz
claimed that in 2011 the CJNG blamed him for losing a
4                                                 No. 21-2085

container that held 30 million pesos worth of computers. To
avoid potential repercussions for this loss, Cabrera-Ruiz went
into hiding. Then, the CJNG targeted Cabrera-Ruiz’s family,
shot his uncle, killed his nephew, and threatened to kill his
brother. In May 2014, Cabrera-Ruiz turned himself in to the
CJNG. The cartel tortured Cabrera-Ruiz for twenty-seven
days. Cabrera-Ruiz’s captors then released him with instruc-
tions to murder someone in Mexico City, Mexico. Instead,
Cabrera-Ruiz ﬂed to the United States. Cabrera-Ruiz’s brother
told him the CJNG is still looking for Cabrera-Ruiz and will
kill him if he returns to Mexico.
    At a July 9, 2020, immigration hearing, Cabrera-Ruiz told
his story to the IJ. Regarding the DEA cocaine arrest, Cabrera-
Ruiz testiﬁed that in 2018, a man approached him with a cell
phone—Claudio of the CJNG was on the line. Cabrera-Ruiz
previously met Claudio in Guadalajara, Mexico, between
2013 and 2015. Now, Claudio threatened to kill Cabrera-
Ruiz’s family if Cabrera-Ruiz refused to transport drugs. Re-
garding his history with organized crime and torture,
Cabrera-Ruiz told a substantively similar story to the one he
told the asylum oﬃcer months earlier. He admitted on cross-
examination that he never shared this information during his
2018 ICE interview.
    Arrested for drugs but sentenced only for an immigration
oﬀense, Cabrera-Ruiz now fears the CJNG will think he is a
“snitch.” Cabrera-Ruiz believes if he returns to Mexico, the
CJNG will kill him, and the Mexican police will not protect
him. He oﬀered additional evidence, including an aﬃdavit
and testimony from his partner, Miriam Robles, a notarized
statement from his cousin, Maria Del Carmen Banuelos Ruiz,
his nephew’s death certiﬁcate, and an expert report from Dr.
No. 21-2085                                                  5

Nathan Jones. Relying on Cabrera-Ruiz’s aﬃdavit, support-
ing documentation, and general knowledge of Mexican cartel
activity, Dr. Jones concluded that Cabrera-Ruiz was at risk of
torture or death because he double-crossed the CJNG, ap-
pears to have dodged a serious sentence by cooperating with
United States law enforcement, and has gang tattoos that
would draw unwanted cartel and police attention throughout
Mexico. In Dr. Jones’s opinion, the Mexican authorities acqui-
esce to the cartels and would not protect Cabrera-Ruiz.
    At a follow-up hearing on August 24, 2020, the IJ expressly
doubted Cabrera-Ruiz’s credibility. The IJ questioned
Cabrera-Ruiz about various inconsistencies, including an-
swering the ICE agent’s fear question with a deﬁnitive “no,”
failing to tell the DEA agents that he only traﬃcked cocaine
because Claudio threatened his family, and failing to mention
in either interview his history of torture in CJNG captivity.
Cabrera-Ruiz gave various versions of the same answer—he
never said anything because the agents never asked. The IJ
did not buy it, determining that the inconsistencies and omis-
sions could not be reconciled.
    In a detailed opinion, the IJ explained that although cred-
ible claims of past torture would ordinarily earn CAT relief,
Cabrera-Ruiz was not credible and the IJ needed to consider
the remaining record. The IJ concluded the evidence was in-
suﬃcient to establish that Cabrera-Ruiz feared torture for
double-crossing the CJNG, the risk of future harm for being a
snitch was too speculative, and the gang tattoos were a non-
factor because Cabrera-Ruiz had previously lived in Mexico
with those very same tattoos.
   The IJ denied Cabrera-Ruiz’s application. The BIA dis-
missed Cabrera-Ruiz’s appeal, aﬃrming the IJ’s adverse
6                                                    No. 21-2085

credibility determination and denial of CAT relief. Cabrera-
Ruiz timely petitioned this Court for review.
                          II. Analysis
    When the BIA adopts the IJ’s decision and provides addi-
tional reasoning, we consider both opinions. Meraz-Saucedo v.
Rosen, 986 F.3d 676, 684 (7th Cir. 2021). We apply the substan-
tial evidence standard to review the denial of CAT relief. Ma-
buneza v. Garland, 16 F.4th 1222, 1226 (7th Cir. 2021). The sub-
stantial evidence standard “requires us to aﬃrm if the IJ’s or-
der is supported by reasonable, substantial, and probative ev-
idence on the record considered as a whole.” Id. (quoting
Rashiah v. Ashcroft, 388 F.3d 1126, 1131 (7th Cir. 2004)) (cleaned
up). We may only reverse ﬁndings of fact, including an ad-
verse credibility determination, “if the evidence compels a
diﬀerent result,” Meraz-Saucedo, 986 F.3d at 684 (citing
N.Y.C.C. v. Barr, 930 F.3d 884, 888 (7th Cir. 2019)), such that
“any reasonable adjudicator would be compelled to conclude
the contrary,” id. (quoting Nasrallah v. Barr, 140 S. Ct. 1683,
1692 (2020)).
    An applicant who seeks withholding or deferral of re-
moval under CAT must “establish that it is more likely than
not that he or she would be tortured if removed.” 8 C.F.R.
§ 1208.16(c)(2). This requires a showing of “a substantial risk”
of torture, Mabuneza, 16 F.4th at 1226, “intentionally inﬂicted
with the consent or acquiescence of a public oﬃcial,” Meraz-
Saucedo, 986 F.3d at 686 (citing 8 C.F.R. § 208.18(a)(1)–(2)).
“The testimony of the applicant, if credible, may be suﬃcient
to sustain the burden of proof without corroboration.” 8
C.F.R. § 1208.16(c)(2). If the applicant is not credible, the fact
ﬁnder considers the remaining evidence to determine if the
applicant has nonetheless met his burden. See Alvarenga-Flores
No. 21-2085                                                   7

v. Sessions, 901 F.3d 922, 926 (7th Cir. 2018) (noting that the
applicant “provided conﬂicting accounts about what hap-
pened … [and] failed to oﬀer convincing corroborating evi-
dence or explain the discrepancies”); Krishnapillai v. Holder,
563 F.3d 606, 619 (7th Cir. 2009) (explaining it was not errone-
ous for the IJ to require additional corroborating evidence af-
ter an adverse credibility determination).
    Substantial evidence supports the IJ’s adverse credibility
determination. Cabrera-Ruiz contradicted himself multiple
times and made key omissions that undermine his credibility.
To accept Cabrera-Ruiz’s explanation to the IJ for these incon-
sistencies, that the ICE agent never asked about torture gen-
erally, would require a fact ﬁnder to suspend disbelief.
Throughout his life, Cabrera-Ruiz has exhibited a desire to be
in the United States, not Mexico. The ICE agent clearly pre-
sented an opportunity for Cabrera-Ruiz to make his case for
why he feared returning to Mexico. The IJ was rightly con-
cerned that Cabrera-Ruiz made it through an ICE interview
without mentioning twenty-seven days of torture—one does
not forget such a traumatizing experience. Further, Cabrera-
Ruiz’s inability to keep a consistent story regarding his drug
traﬃcking contextualizes this glaring omission. He provided
conﬂicting statements on his supplier’s identity, his reasons
for traﬃcking drugs, his aﬃliation with diﬀerent cartels, and
key dates. Cabrera-Ruiz’s statements present various contra-
dictions and omissions indicating he is an unreliable witness,
and do not compel a contrary conclusion.
    Substantial evidence also supports the IJ’s determination
that Cabrera-Ruiz’s remaining showing is insuﬃcient for him
to receive CAT relief. Cabrera-Ruiz’s partner, Robles, did not
have personal knowledge to independently corroborate his
8                                                   No. 21-2085

torture claims. While Cabrera-Ruiz’s cousin, Banuelos Ruiz,
attested that men threatened their uncle and shot at their fam-
ily, her attestation does not corroborate Cabrera-Ruiz’s tor-
ture claim, let alone establish a causal link between his
claimed cartel activities and the shootings. Nor does the ex-
pert report, which relied on Cabrera-Ruiz’s discredited
claims, carry Cabrera-Ruiz’s CAT burden. General evidence
of government acquiescence to cartel activity does not alone
support a ﬁnding that a public oﬃcial will “turn[] a blind eye”
if the CJNG attempts to torture Cabrera-Ruiz. Meraz-Saucedo,
986 F.3d at 687 (citing Herrera-Garcia v. Barr, 918 F.3d 558, 562
(7th Cir. 2019)). Further, there is no evidence that Cabrera-
Ruiz’s gang tattoos would cause trouble in Mexico today
when they have not been a problem in the past. These pieces
of circumstantial evidence leave major gaps that Cabrera-
Ruiz could not ﬁll with credible testimony. Under the highly
deferential substantial evidence standard, we can only con-
clude that the IJ did not err by denying Cabrera-Ruiz’s appli-
cation.
                        III. Conclusion
    For these reasons, we deny the petition for review.